TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED SEPTEMBER 6, 2019



                                       NO. 03-18-00609-CV


        Neurodiagnostic Consultants, LLC d/b/a Synaptic Resources of Austin, LLC,
                      a Texas Limited Liability Company, Appellant

                                                  v.

              Melody Nallia, an individual; Corey Villalobos, an individual;
                 Bryan Bouillion, an individual; Lee Cobb, an individual;
          Traxx Medical Holdings, LLC, a Delaware Limited Liability Company;
                Traxx Blue, LLC, a Delaware Limited Liability Company;
           Traxx Connected, LLC, a Delaware Limited Liability Company; and
         Traxx Federated, LLC, a Delaware Limited Liability Company, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
           REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on August 29, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s judgment and remands the case to

the trial court for further proceedings consistent with this Court’s opinion. Appellees shall pay

all costs relating to this appeal, both in this Court and in the court below.